MEMORANDUM**
1. The district court did not abuse its discretion in admitting Cebreros’s prior drug possession conviction under Federal Rule of Evidence 609. See United States v. Hursh, 217 F.3d 761, 768 (9th Cir.2000).
2. Because the evidence against Cebre-ros was overwhelming, the alleged and admitted government errors during trial did not affect Cebreros’s substantial rights. Thus, Cebreros’s argument that his conviction should be reversed must fail. See United States v. Olano, 507 U.S. 725, 732, 113 S.Ct. 1770, 123 L.Ed.2d 508 (1993).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.